Citation Nr: 0931652	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  98-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES
 
1. Entitlement to an increased evaluation for residuals of 
left knee surgeries with a torn left medial meniscus and X- 
ray evidence of arthritis, currently evaluated as 10 percent 
disabling.
 
2. Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).
 
 
REPRESENTATION
 
Appellant represented by:  Virginia A. Girard-Brady, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
ATTORNEY FOR THE BOARD
 
S. Grabia, Counsel
 
 
INTRODUCTION
 
The Veteran served on active military duty from June 1977 to 
July 1988.
 
The claims currently before the Board of Veterans' Appeals 
(Board) arise from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia , South Carolina .
 
A personal hearing was held in June 1998 at the RO, and a 
transcript of that hearing is in the file.
 
The Board in January 2000 and August 2003 remanded this case 
for additional development.  In April 2006, the Board denied 
the issues on appeal.  The United States Court of Appeals for 
Veterans Claims (Court) entered judgment in June 2008, 
vacating the Board's decision, and remanding the claims for 
further action. 
 
The claims are addressed in the REMAND portion of the 
document below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington , DC .
 
 
REMAND
 
The Court remand specifically found that the Board failed to 
provide adequate statements of reasons or bases for its 
determination that the Veteran was not entitled to a 
disability rating in excess of 10 percent for his left knee 
disorder; and not entitled to referral for consideration of 
an extraschedular evaluation.  In addition the Court found 
that the Board made no credibility findings with regards to 
the Veterans numerous lay statements or to discuss the 
evidence in the records that was favorable to the Veteran.  
 
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 
69 (1995). The record reflects that the Veteran was most 
recently afforded a VA examination to assess the severity of 
his service-connected left knee disorder in October 2005.  
That evidence is now stale.  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

The Board also notes the Veteran's assertions of the impact 
of his left knee pain on his ability to work.  See 38 C.F.R. 
§ 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242 (2008) 
(Board must discuss whether referral for extraschedular 
consideration is indicated where raised by the evidence of 
record).  Because there may have been a change in the 
Veteran's condition over the prior four years, prudence 
requires that the Veteran should be afforded a new 
examination to assess the current severity of his service-
connected left knee disability before readjudicating his 
appeal. 
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the Veteran for his 
left knee disorders since October 2005.  
After securing the necessary release, the 
AMC/RO should obtain any records not 
already associated with the claims file, 
including ongoing VA treatment records.  
Duplicative records should not be added 
to the file.  
 
2.  After the above is complete, and 
regardless of whether any additional 
records are obtained, the AMC/RO shall 
arrange for a VA examination by an 
orthopedist to determine the current 
severity of the 
Veteran's service-connected left knee 
disorder.  The claims files must be made 
available to the examiner for review as 
part of the examination.  All indicated 
diagnostic or clinical tests should be 
conducted.  A careful description 
differentiating the symptoms due to these 
disorders from any nonservice connected 
disorder must be provided.  An 
explanation of any and all opinions 
rendered must also be furnished.
 
Tests of joint motion against varying 
resistance must be performed, and the 
extent of any incoordination, weakened 
movement and excess fatigability on use 
must be described.  To the extent 
possible all functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.
 
The examiner must opine whether there 
would be additional limits on functional 
ability to use the left knee on repeated 
use or during any reported flare-ups, 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state, and explain 
why.

The examiner must address the role that 
pain plays in the Veteran's left knee 
disability, and the degree to which the 
disorder impairs the appellant's ability 
to work.  Further, the examiner must 
address the degree to which the Veteran's 
complaints of pain are objectively 
verifiable, and the degree to which they 
are purely subjective.  The nature and 
extent of any malingering must be 
discussed.
 
3.  The AMC/RO is to notify the appellant 
that it is his responsibility to report 
for any VA examination, to cooperate in 
the development of the claims, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO 
must implement corrective procedures at 
once.
 
5.  The RO must then readjudicate, in 
writing, the Veteran's claims in light of 
the additional evidence obtained, to 
specifically include the appropriateness 
of referral for higher ratings on an 
extraschedular basis.  If any claim is 
not granted to his satisfaction, send him 
and his representative, if any, a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.
 
The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The Veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

